DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22-41, 43, and 45-48 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claims upon which they depend, or for failing to include all the limitations of the claims upon which they depend.  Claims 22-41, 43, and 45-48 depend upon claims which have been cancelled.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 42, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Al Hosani et al. (US 2016/0258877), hereinafter Al Hosani.

Claim 21: Al Hosani, discloses a system (10) for fluid measurement (Fig. 1), comprising:
 	at least one multi-sensing fluid sensor (70/80) comprising:
one or more integrated and synchronized light sources (70), wherein in each light source (70) is  configured to produce one or more pre-determined wavelengths of light intensity (“transmitting a plurality of light beams in a near infrared-spectrum through the flowing fluid”, claim 1);
 	 	a detector system (80), wherein said detector system (80) comprises:
at least one detector element (80) configured to detect and measure at least one signal intensity of a pre-determined wavelength spectrum of radiation transmitted through the fluid by said light source (70) (“receiving a plurality of measurements relating to transmitted and scattered light beams over the spectrum of wavelengths”, claim 1); and
coupling apparatus (optical fibers 120) configured to position (within Area 2) the detector system (80) and the integrated light source (70) [0049]; and
at least one processing means (90) communicatively coupled to said sensor (70/80), wherein said processing means (90) is configured to:
collect sets of measurement data of the optical spectral measurements carried out by a fluid sensor, wherein said measurement data includes differential absorbance data of the fluid (“receiving a plurality of measurements relating to transmitted and scattered light beams over the claim 1; “establishing a background value for contaminants in the flowing fluid and subtracting the background value”, claim 8).
	Al Hosani discloses measuring absorbance (“The measurements relate to at least one of absorption…”, Abstract), but does not explicitly disclose measuring transmittance.
 	However, it is known by the Beer-Lambert Law that absorbance (A) and transmittance (T) are related to one another.  The Beer-Lambert Law states that                 
                    A
                    =
                     
                    -
                     
                    
                        
                            log
                        
                        ⁡
                        
                            T
                        
                    
                
             and thus, inversely,                 
                    
                        
                            10
                        
                        
                            -
                            A
                        
                    
                    =
                    T
                
            . 
 	Therefore, it is evident that, by measuring absorbance, Al Hosani is also determining the transmittance through the flowing fluid.  
 	Al Hosani further discloses wherein the processing means (90) is configured to:
generate vector outputs from the obtained sets of measurements (the absorbance is represented by a matrix A, and each spectrum by a column vector p; thus, A × p yields a vector output for each measurement (and likewise for the transmittance) [0078]);
 	process the vector outputs to assess the fluid condition [0076];
translate the vector outputs to a fluid condition assessment [0076]; and
communicate the fluid condition assessment to a user (“outputting a result indicative of the determination of the contaminants”, claim 1).

Claim 42: Al Hosani further discloses wherein values of the output vectors are indicative of the light absorbed by fluid (the vectors are the product of the absorbance matrix A and each spectrum column vector p, [0078]).

Claim 44: Al Hosani discloses a measurement system (10) for fluid condition assessment (Fig. 1), comprising:
 	at least one fluid sensor (70/80) comprising:
70) configured to produce at least one pre-determined wavelength  of light intensity (“transmitting a plurality of light beams in a near infrared-spectrum through the flowing fluid”, claim 1);
 	a detector system (80), wherein said detector system (80) comprises:
at least one detector element (80) configured to detect and measure at least one intensity of a  pre-determined wavelength spectrum of radiation transmitted through the fluid by said light source (70) (“receiving a plurality of measurements relating to transmitted and scattered light beams over the spectrum of wavelengths”, claim 1);
coupling apparatus (optical fibers 120) configured to position (within Area 2) the detector system (80) and the integrated light  source (70) [0049];
 	a memory, comprising stored optical reference data (“comparing the received plurality of measurements with a plurality of stored patterns”, claim 1); and
 	at least one processing means (90) communicatively coupled to said fluid sensor, wherein said processing means is configured to:
 		initiate a fluid condition measurement cycle by the fluid sensor (70/80) [0051];
	collect sets of measurement data from the fluid sensor (70/80), wherein the fluid sensor (70/80) is  configured to measure a first set of data including real-time optical reference data (from the reference probe 110) [0052];
generate vector outputs from the obtained sets of measurements, wherein said vector  outputs comprise a measured used fluid vector and a fresh fluid vector (the absorbance is represented by a matrix A, and each spectrum by a column vector p; thus, A × p yields a vector output for each measurement (and likewise for the transmittance) [0078] ; “establishing a background value for contaminants in the flowing fluid and subtracting the background value”, claim 8);
claim 8);
 	process the differential vector to assess the fluid condition [0076]; and
generate differential absorbance data from the processed differential vector data (“receiving a plurality of measurements relating to transmitted and scattered light beams over the spectrum of wavelengths, the plurality of measurements relating to at least one of absorption, reflection, or refraction of the light beams by the contaminants”, claim 1; “establishing a background value for contaminants in the flowing fluid and subtracting the background value”, claim 8).
	Al Hosani discloses measuring absorbance (“The measurements relate to at least one of absorption…”, Abstract), but does not explicitly disclose measuring transmittance.
 	However, it is known by the Beer-Lambert Law that absorbance (A) and transmittance (T) are related to one another.  The Beer-Lambert Law states that                 
                    A
                    =
                     
                    -
                     
                    
                        
                            log
                        
                        ⁡
                        
                            T
                        
                    
                
             and thus, inversely,                 
                    
                        
                            10
                        
                        
                            -
                            A
                        
                    
                    =
                    T
                
            . 
 	Therefore, it is evident that, by measuring absorbance, Al Hosani is also determining the transmittance through the flowing fluid.  
 	Al Hosani further discloses wherein the processing means (90) is configured to:
 		analyze the fluid condition based upon the differential vector data; and
	communicate the fluid condition to a user via a display (“outputting a result indicative of  the determination of the contaminants”, claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 8am-5pm ET Mon-Fri.
http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896